Case 8:19-cv-00423-WFJ-SPF Document 37-3 Filed 05/10/19 Page 1 of 4 PageID 741




                           EXHIBIT 2
Case 8:19-cv-00423-WFJ-SPF Document 37-3 Filed 05/10/19 Page 2 of 4 PageID 742


  From:            Herb Lustig
  To:              Christopher Paris
  Subject:         Fwd: Followup re: ISO Certification Bodies Must Be Held Accountable for Their Clients" Disasters by Christopher
                   Paris (Oxebridge)
  Date:            Wednesday, February 22, 2017 11:23:37 AM




 -----
 EuroAvionics USA
 2480 Fruitville Rd
 Sarasota FL 34237

 M 941.735.0245
 W 941.214.1129
 hlustig@euroavionicsusa.com

 ISO9001:2008/AS9100C Certified Quality System; FAA Certified Repair Station
 #8EUR314C

 We look forward to seeing you at Heli-Expo
 March 6 – 9, 2017 – Booth 8730 in Dallas TX

 SECURITY NOTICE: This communication, including any accompanying document(s) is
 meant for the sole use of the intended recipient and may be a communication privileged by
 law, subject to export control restrictions or may otherwise contain confidential information.
 The unauthorized use, distribution or disclosure, or any action taken or not taken relying on
 this communication, is prohibited and may be unlawful. If you are not the intended recipient,
 please notify the sender by return e-mail or telephone and permanently delete or destroy all
 electronic and hard copies of this facsimile. Thank you for your cooperation.


          Begin forwarded message:

          From: "WILLIAM LEVINSON" <wlevinson@verizon.net>
          Subject: Followup re: ISO Certification Bodies Must Be Held
          Accountable for Their Clients' Disasters by Christopher Paris
          (Oxebridge)
          Date: February 22, 2017 at 3:14:37 PM GMT-5
          To: <hlustig@euroavionicsusa.com>

          Dear Mr. Lustig,

          I wrote to you originally to complain about what Mr. Paris is doing not only to me
          but to numerous other people, some of whom I know, while listing you as a
          reference. His actions include publication of fake news, extending to reckless and
          false accusations of unprofessional conduct and even crimes, against individuals,
          ISO 9001 and AS9100 certification bodies (including those of his own clients
          and/or employers), and professional societies. He has published this fake news not
          only on his Web site but also in LinkedIn, Facebook, and Twitter. I have sent a
          complaint by certified mail to LinkedIn.
Case 8:19-cv-00423-WFJ-SPF Document 37-3 Filed 05/10/19 Page 3 of 4 PageID 743



      I also shared with you a link to “ISO Certification Bodies Must Be Held
      Accountable for Their Clients' Disasters” in which he apparently blames his own
      client’s AS9100 certification body for losing a Falcon rocket. The indicated
      Google cache of this Web page was scrubbed a few days after I wrote to you, but
      the information I gave you was accurate at the time. You can verify this because
      (1) the same material is on the Oxebridge blog as of today (link provided below)
      and (2) I can send you the downloaded Web page (from Google cache) as a pdf
      file upon request.


      http://www.oxebridge.com/emma/the-o-forum/as9100-qms-for-aviation-space-
      and-defense/iso-certification-bodies-must-be-held-accountable-for-their-clients-
      disasters/

             Now they have their first major disaster, and while no one was hurt, those
             thoughts are on everyone’s mind since a crewed Dragon is coming, and
             they recently announced the first team of astronauts who will board it.

             So much scrutiny will be placed on the design team, production processes,
             etc. As there should be.

             But SpaceX is AS9100 certified. Why does their certification body get a
             free pass?

             …The next thing is the official marketing spin. The whackjob troika of
             ISO, the IAF and CASCO have created a single, monolithic script that
             insists such certifications “do not guarantee product quality.” In fact, they
             say, they don’t even guarantee the QMS they certified is particularly good,
             but just that it seemed okay during the “sample” time spent by an auditor,
             who was on site for a few days once. They’ve even hardcoded this “get
             out of jail free card” into the various standardss, such as ISO 17021-1.

             …I know from first hand experience — witnessing audits with my own
             eyes, reading over audit reports, seeing the horrid performance of the near-
             criminally incompetent auditors — that there is a direct responsibility to
             be had by certification bodies. Furthermore, questions must be asked as to
             why the Federal government can continue, with any seriousness, to require
             ANAB-accredited ISO certifications if the end result is just a shuffling of
             taxpayer or customer money through two conduits — the client and the
             registrar — up to ANAB, and having stuff blow up anyway. Why pay
             ANAB at all?

             …Christopher Paris implemented ISO 9001 at SpaceX in 2006, and later
             AS9100 in 2011. He was AS9100 Specialist in residence for most of 2013,
             and led internal QMS audits during that period.

      This is apparently (does not constitute engineering or consulting advice from me)
      what Mr. Paris blamed on his client’s AS9100 certification body.
      http://www.space.com/29994-spacex-rocket-explosion-cause-faulty-strut.html
Case 8:19-cv-00423-WFJ-SPF Document 37-3 Filed 05/10/19 Page 4 of 4 PageID 744


                      "It's not something that should have ever failed at this force level,"
                      he [Elon Musk] said. The strut "would appear to be incorrectly
                      made, but there was no visible way of telling that from the
                      outside."

                      SpaceX sources these struts from an outside company and will
                      probably change suppliers now, Musk added. In addition, SpaceX
                      plans to individually test and certify every strut that will fly, to
                      ensure that no faulty ones make it on board, he said.


      Regards,

      Bill Levinson
